Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Responsive to the Appeal Brief filed 22 February 2021, claims 13-19 and 21-26 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 22 February 2021 the rejections based on Shchegolikhin are withdrawn.

Allowable Subject Matter

Claims 13-19 and 21-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: In the appeal brieg of 22 February 2021, applicant argues that the prior art Shchegolikhin does not teach an apparatus as claimed.  In view of the arguments, the rejections are withdrawn. 
Regarding claims 13 and 19, applicant argues that the detection apparatus of Shchegolikhin fails to perform the claim function of detecting whether the thermochromatic composition is the applied color or the heat changed color.  Applicant further argues that Shchegolikhin does not perform the function of assuring strengthening of a part.  Upon further consideration, applicant’s argument is 
Regarding claim 21, applicant notes the “means” limitations in the claim, and argues Shchegolikhin does not teach means that are equivalent to a spray apparatus, an optical detector, or a database.  After further consideration, applicant’s argument is persuasive in that Shchegolikhin does not teach an detector means as invoked by the claim.  The Raman spectra are not equivalent to the color detection means.  Further the preamble of assuring the strengthening of a part is also not envisioned by Shchegolikhin.
When all of the evidence is considered as a whole, the evidence of nonobviousness outweighs evidence of obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734